DETAILED ACTION
The amendment filed 8/5/2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 8/5/2022 have been fully considered but they are not persuasive.  Applicant argues that Strong et al. do not anticipate amended claim 1 because the casing shoe of Strong is not analogous to a casing pipe as now claimed.  The examiner disagrees because it is not clear what limiting definition of “casing pipe” applicant is intending.  Paragraph 24 of the specification provides descriptions of what casing pipe “may” be, but the claim nor the specification provides any particular limitations that would distinguish the casing section 32 of Strong from the claimed casing pipe, since Strong et al. describes it as a casing section (col. 3, lines 40+) and it is clearly a section of pipe (as shown in fig 4).  Therefore, both sections 32 and the other sections of casing described by Strong are considered casing pipe as claimed.  However, even regardless of the distinctions of the exact measurements of the “claimed pipe”, it appears obvious to provide cutting structures on a casing pipe of any measurements, since as taught by Strong et al., cutters may be positioned on a casing string section, as a separate component, and providing such a component at any position in the casing/drilling string appears an obvious modification providing expected results.
Applicant argues the combination of Strong and Smith as applied to claims 7,9 and 10 is not obvious because there are no teachings which motivate the combination.  However, the examiner disagrees because although Strong et al. do describe portion 38 as a stabilizer, the “stabilizer” contains cutting elements (53,51) and therefore the substitution of other cutting elements is considered obvious.  Applicant also argues that there are further design considerations between a “casing string” and a “drilling string” however it is not clear how this would affect such a combination where “casing string” and “drilling string” are combined into a single string such as in instant application (see instant specification paragraph 4 which describes as known in that art that casing and drilling strings may be combined as a single string; also see col. 1, lines 3-10 of Strong et al. where a combination casing/drilling string is described) and therefore one of ordinary skill would recognize that teaching as applicable to one string may be applied to the other.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8, 11, 13, and 15-17 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Strong et al. (US 6,062,326).   
In regard to claim 1, Strong et al. disclose a downhole tool assembly comprising: a first casing section including at least one casing pipe (any of plurality of casing sections as within the “casing string” as connected to 34, col. 3, lines 40-45) configured to be inserted into a borehole; a second casing section including at least one additional casing pipe (32, col. 3, line 40-41, fig 4 clearly shows 32 functions as a pipe) configured to be inserted into a borehole; an earth-boring tool (38 as comprising a separate portion, col. 4, lines 55-59, note shoe 30 comprises casing 32) comprising at least one blade (54) located between the at least one casing pipe of the first casing section and the at least one additional casing pipe of the second casing section (with 38 provided as a separate component as in col. 4, lines 55-59, that component would be between casing string and casing section 32 as in col. 3, lines 40-43) and wherein the earth-boring tool is coupled to each of the at least one casing pipe of the first casing section and the at least one additional casing pipe of the second casing section (as assembled); where the at least one blade comprises one or more cutting elements (51 or 53) and is configured to remove material from a downhole formation (as being cutting elements).
In regard to claim 2, Strong et al. disclose wherein the at least one blade comprises a gauge section defining an outside diameter of the earth-boring tool (as on separate section, col. 4, lines 55-59, 54 would define the outside diameter).
In regard to claim 3, Strong et al. disclose wherein the outside diameter of the earth-boring tool is between 100% and 150% of an outside diameter of at least one of the first casing section and the second casing section (as shown on 32 would be greater than 100%).
In regard to claim 4, Strong et al. disclose wherein the outside diameter of the earth-boring tool is less than an inside diameter of the borehole (as following diameter defined by 46).
In regard to claim 5, Strong et al. disclose wherein the first casing section is coupled to a casing bit (46 as integrally coupled) at an end of the first casing section opposite the earth-boring tool.
In regard to claim 6, Strong et al. disclose wherein the earth-boring tool comprises a coupler configured to coupled the first casing section to the second casing section (as comprising separate section as in col. 4, lines 55-59 with “having its own threaded box and pin” on respective ends as in col. 4, lines 55-56).
In regard to claim 8, Strong et al. disclose wherein the at least one blade comprises hardfacing (col. 4, lines 60-61).
In regard to claim 11, Strong et al. disclose wherein the earth boring tool is coupled to at least one of the first and the second casing sections with a threaded connection (“having its own threaded box and pin” on respective ends as in col. 4, lines 55-56).  
In regard to claim 13, Strong et al. also disclose a method of securing casing (as using the casing shoe 30 for securing casing as in fig 2) in an earth formation comprising: inserting a casing string into an earth formation (20 as within 24, fig 2), wherein the casing string comprises multiple segments of casing pipe coupled together to form the casing string (plurality of casing sections as within the “casing string” and including 32, as connected to 34, col. 3, lines 40-45, where each section is considered casing as described and functions as a pipe as shown); rotating the casing string (col. 2, lines 12-14); removing an obstruction in a wellbore with an earth-boring tool (as in col. 4, lines 60-67) coupled between two segments of casing pipe in the casing string (as in embodiment col. 4, lines 55-59 above); and securing the casing string and the earth-boring tool in place within the wellbore (col. 1, lines 33-37 as known for casing shoes).
In regard to claim 15, Strong et al. disclose wherein inserting the casing string into the formation comprises inserting the casing string into an already drilled wellbore (as in fig 2).
In regard to claim 16, Strong et al. disclose wherein securing the casing string and the earth-boring tool comprises providing zonal isolation for the casing string with cement (col. 1, lines 32-37).
In regard to claim 17, Strong et al. disclose wherein securing the casing string and the earth boring tool further comprises flowing cement between junk slots of the earth-boring tool (as would occur between blades 54 during cementing col. 1, lines 32-37).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 9, and 10, is/are rejected under 35 U.S.C. 103 as being unpatentable over Strong et al. in view of Smith et al. (US 9,470,048).  Strong et al. disclose all the limitations of these claims, as applied to claim 1 above, except for teaching that the cutting elements are polycrystalline diamond and are disposed in pockets and also do not teach multiple earth-boring tools along the casing string (which includes many casing sections).  Smith et al. disclose a downhole tool assembly including an earth-boring tool (20) comprising at least one blade (28a,b) wherein the blade comprises one or more cutting elements (104a-e, or 30a-h), wherein the one or more cutting elements comprise polycrystalline diamond cutting elements (col. 3, lines 62-65); multiple pipe sections with at least four earth-boring tools coupled between different pipe sections along a string (as in fig 7, col. 8, lines 45-50).  It would have been obvious to one of ordinary skill in the art before the time of filing to provide the cutters of Smith et al. with the tool and methods of Strong et al. since choosing from a finite number of identified, predictable solutions (for cutting elements) with a reasonable expectation of success is considered obvious to one of ordinary skill.  It would have been further obvious to one of ordinary skill in the art to provide multiple earth-boring tools, as taught by Smith et al. with the tool of Strong et al. in order to continually smooth the wellbore and centralize the entire string to prevent wear and damage (as in Smith et al. col. 8, lines 59-64).


Claims 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strong et al. in view of Oldham et al. (US 7,395,882).  Strong et al. disclose all the limitations of these claims, as applied to claims 11 and 13 above, except for teaching a weld with the threaded connection or that the wellbore is (initially) drilled with a casing shoe coupled to the casing string.  Oldham et al. teach a tool assembly and method wherein a casing shoe coupled to a first segment of a casing in a casing string drills a wellbore (col. 12, lines 9+) and teaches a threaded connection may comprise a weld (col. 11, lines 64 - col. 12, line 2).  It would have been obvious to one of ordinary skill in the art before the time of filing to modify the methods of Strong et al. to drill the wellbore of Strong et al. with the casing shoe, as taught by Oldham et al., in order to provide a more efficient drilling operation not requiring separate drilling and casing (as discussed in Oldham et al. col. 1, line 10 – col. 2, line 67).  It would have been further obvious to provide a weld on the threaded connections of Strong et al., as taught by Oldham et al. in order to more securely connect the components and protect against unthreading.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to D Andrews whose telephone number is (571)272-6558. The examiner can normally be reached M-F, 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D. ANDREWS/           Primary Examiner, Art Unit 3672                                                                                                                                                                                             
10/5/2022